Benning, J.
By the Court. delivering the opinion.
James X). Hampton was a stranger to the case; he was not in privity with either party to it.
Neither party was present, when the conversation took place between him and the witness.
We know not of any rule of law, which would make such a conversation evidence against the claimant, and, therefore *166we think that the Court erred in admitting the conversation as evidence.
This disposes of all the exceptions, for the point here decided, is the point, and the only point, involved in all of them.
Judgment reversed.